PER CURIAM.
The appellant was found guilty after a non-jury trial upon two separate informa-tions charging defendant with crimes against nature in violation of § 800.01, Fla. Stat., F.S.A. He was sentenced to a total of six years. This appeal followed.
The single point presented on appeal urges that the State did not establish a prima facie case concerning the commission of the crime. It is urged that the element of penetration was not proved. See Swain v. State, Fla.App.1965, 172 So.2d 3.
The testimony of the victim was clearly sufficient to establish the element specified. See Drawdy v. State, 97 Fla. 367, 120 So. 844 (1929).
Affirmed.